Shulman, Presiding Judge.
This appeal is from an order granting a motion by the appellee-plaintiff to strike a counterclaim filed by the appellant-defendant. Appellee’s original complaint against the appellant is still pending. “There has been no express determination or direction as to the finality of the order as is provided for by Code Ann. § 81A-154 (b). Nor did the trial judge enter a certificate under the provisions of Code Ann. § 6-701 (a) 2. Hence, the appeal is *584premature and must be dismissed.” Middleton v. State Farm Life Ins. Co., 143 Ga. App. 176, 177 (237 SE2d 684).
Decided September 16, 1981.
Jerry M. Daniel, for appellant.
H. William Sams, Jr., for appellee.

Appeal dismissed.


Birdsong qnd Sognier, JJ., concur.